PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/416,897
Filing Date: 26 Jan 2017
Appellant(s): Kanojia et al.



__________________
Jason DiMedio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 2/5/2021.
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/26/2020 from which the appeal is taken is being maintained by the examiner.
The following ground(s) of rejection are applicable to the appealed claims.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).


s 1-8, 10-19, 21, 22, 24, and 27 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, et al., U.S. PGPUB No. 2016/0226732 (“Kim”), in view of Lin, U.S. PGPUB No. 2016/0135112 (“Lin”).

Kim teaches a system and method for provisioning a network. With regard to Claim 1, Kim teaches a premises networking device for maintaining a local area network for a premises, the device comprising:
network interfaces for connecting to user devices of the local area network and to a modem or gateway for an internet service provider ([0099] describes a network gateway, which creates a network by communicating with a plurality of user devices as well as ISP gateways for Internet access); 
a network processor for managing configuration of the local area network and forwarding packets between the user devices and the modem or gateway for the internet service provider via the network interfaces ([0100] describes that a gateway provides the communication protocol which enables devices to communicate with one another; [0102] describes that a router gateway receives and forwards data packets among different networks); 
wherein the premises networking device is a router or wireless access point for the local area network ([0100]-[0101] describes that a gateway communicates with the user devices and may include a router).
Kim, in view of Lin teaches a display; a display processor for driving the display; and memory, accessible by the network processor and the display processor, for storing 
Kim teaches at [0538]-[0539] that a gateway can maintain a device directory, which contains a list of devices on a local network created by the gateway, including meta-information and control capabilities for each of the connected devices. Meta-information includes identifying information, usage, activity type, status, and other similar information, and an icon identifying each of the connected devices is provided as part of the interface. [0540] describes that the local access device can access and display this information, where [0098] describes that the access device can be a screen integrated into another device. 
Lin teaches a router device with an integrated touchscreen. [0030]-[0032] describe a router device including a processor, typical router elements such as wired and wireless networking means, and a memory, where the touchscreen is connected to the processor via a control unit, and can be used to both configure network elements as well as view the configuration results. Therefore, Lin provides the capability for integrating the access device disclosed in Kim into the actual gateway (router) which is described in Kim, particularly considering that Kim explicitly describes the access device as a touchscreen integrable into another device in the network ([0098]).

Claim 12 recites a method which is carried out using the premises networking device of Claim 1, and the claim is similarly rejected.
With regard to Claim 2, Kim describes that the display is a touchscreen display. [0098] describes that the access device includes a touchscreen. 
Claim 13 recites a method which is carried out using the premises networking device of Claim 2, and the claim is similarly rejected.
With regard to Claim 3, Kim teaches that the graphical elements are displayed as bubbles at Fig. 41, ref. nos. 4108A, 4108C, 4108D.
Claim 14 recites a method which is carried out using the premises networking device of Claim 3, and the claim is similarly rejected.
With regard to Claim 4, Kim teaches that the graphical elements are displayed in animation. [0577] describes that graphical elements associated with a device can be animated.
Claim 15 recites a method which is carried out using the premises networking device of Claim 4, and the claim is similarly rejected.
With regard to Claim 5, Kim teaches that unique identifiers associated with the devices represented by the graphical elements are displayed with the graphical elements. Fig. 41 shows a name associated with each of a plurality of devices accessible in the gateway interface.

With regard to Claim 6, Kim teaches that icons representing the types of devices represented by the graphical elements are displayed with the graphical elements. Fig. 41 shows that each connected device has an icon displayed which represent the physical appearance of the type of device.
Claim 17 recites a method which is carried out using the premises networking device of Claim 6, and the claim is similarly rejected.
With regard to Claim 7, Kim teaches that the sizes of the graphical elements are based on the amount of data transmitted across the local area network to or from the devices. [0562] describes that the gateway interface includes behavioral characteristics, including bandwidth usage. As shown in Fig. 41, a size of a curve element in the interface can be used to indicate relative amounts of bandwidth usage.
Claim 18 recites a method which is carried out using the premises networking device of Claim 7, and the claim is similarly rejected.
With regard to Claim 8, Kim teaches that the graphical elements are displayed in different hues based on the connection status of the devices. [0580] describes that coloring or shading of an interactive element can indicate whether a network device is connected to the network.
Claim 19 recites a method which is carried out using the premises networking device of Claim 8, and the claim is similarly rejected.

Claim 21 recites a method which is carried out using the premises networking device of Claim 10, and the claim is similarly rejected.
With regard to Claim 11, Kim teaches that detailed device information is displayed in response to a user selecting graphical elements. [0567] describes that a user can select an icon in the gateway interface to access a full proprietary control interface for each of the connected devices, where in one embodiment the gateway interface itself includes the full control interfaces for one or more of the devices connected thereto.
Claim 22 recites a method which is carried out using the premises networking device of Claim 11, and the claim is similarly rejected.
With regard to Claim 24, Kim teaches that the user interface presented on the display of the premises networking device presents a service set identifier (SSID) and a wireless password for the local area network maintained by the premises networking device. [0111] describes that the access device pairs devices with a gateway by displaying gateway identification and then having a user enter login information for the selected gateway, where [0112] describes gateway IDs as being SSIDs.
With regard to Claim 27, Kim teaches that the user interface presented on the display of the premises networking device receives input indicating a custom service set identifier (SSID) .
Claims 9 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Lin, and in view of Chun, et al., U.S. PGPUB No. 2016/0142407 (“Chun”).

With regard to Claim 9, Kim and Lin teach Claim 1. Kim, in view of Chun teaches that the graphical elements are displayed with different levels of brightness based on the signal strength of wireless signals sent between the devices and the premises networking device. Kim teaches at [0129] that a network device status can be indicated regarding signal strength between it and another network device. Chun teaches a system and method for an interface; [0222] describes that an icon brightness can be made high or low depending on signal strength when a device connects to another device.
It would have been obvious to one of ordinary skill in the art at the time of invention to combine Kim and Lin with Chun. Chun provides methods for conveying information about a particular data connection which is of particular use to an end user – the strength of a wireless connection signal. Therefore, one of skill in the art would be motivated to modify Kim to include this conveyance of information, in order to provide better information to users.
Claim 20 recites a method which is carried out using the premises networking device of Claim 9, and the claim is similarly rejected.


23 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Lin, and in view of Staats, et al., U.S. PGPUB No. 2015/0058456 (“Staats”).

With regard to Claim 23, Kim and Lin teach Claim 1. Kim, in view of Staats teaches that the premises networking device maintains the local area network for the premises by managing forwarding of packets between the devices on the local area network and an internet service provider, managing configuration settings of the local area network maintained by the premises networking device, performing Dynamic Host Configuration Protocol (DHCP) services, performing domain name system (DNS) services, performing point-to-point protocol over Ethernet (PPPoE) services, performing network address translation (NAT) services, managing encryption, and managing a firewall for the local area network.
Kim teaches packet forwarding at [0102]. [0538]-[0539] describe that the gateway stores device information that makes up the network configuration. [0106] describes the provision of NAT services. Staats teaches network provisioning services, including DHCP at [0079], DNS at [0080], PPPoE at [0079], encryption at [0038], and managing a firewall at [0053]. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Staats with Kim and Lin to integrate additional networking capabilities into the gateway device, in order to provide better and more complete network management tools for the user.



s 25 and 26 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim, in view of Lin, and in view of Krishan, U.S. PGPUB No. 2013/0254856 (“Krishan”).

 With regard to Claim 25, Kim and Lin teach Claim 1. Kim, in view of Krishan teaches that the user interface presented on the display of the premises networking device presents a randomly generated proposed service set identifier (SSID) and wireless password and receives input from a user of the premises networking device indicating confirmation of the proposed SSID and/or wireless password and/or selection of an option to generate a new proposed SSID and/or wireless password.
Kim teaches at [0112] SSID as part of credentials. [0117]-[0118] describe that network IDs can be a randomly generated alphanumeric string. Krishan teaches a system and method for password generation; [0076] describes that the system can generate secure random passwords on demand as needed. It would have been obvious to one of ordinary skill in the art at the time of invention to combine Krishan with Kim and Lin, to ensure passwords are secure for use with a home network, as home networks are frequently targeted for intrusion and are susceptible when passwords are weak.
With regard to Claim 26, Kim teaches that the proposed SSIDs and/or wireless passwords comprise two randomly selected words combined into one compound word. [0112] describes that SSIDs can be displayed for multiple gateways, and can thus be two random words.


(2) Response to Argument
Appellant first argues with regard to Claims 1 and 12 that one skilled in the art would not have been motivated to combine the references as stated in the rejection. Appellant argues at p. 9 of the Appeal Brief that there is “no added convenience in rebuilding the Lin router’s interface to include the access device visual interface of Kim,” however nowhere does Appellant address the benefits actually described in the Lin reference.
The Background of Lin states at [0004]-[0005] that a conventional router device requires a connection to a computer or mobile data device for configuration thereof. The inconvenience described in Lin, which the integrated touchscreen interface overcomes, is the need to connect to the router through another device. Lin goes on to state at [0006] that it is therefore desirable to have a router device that can be configured without needing to connect another computing device.
The Lin reference specifically identifies that connecting a device to a router in order to configure a network is inconvenient. Kim discloses interfaces through which a user configures a network, however doing so requires connecting to the network gateway using a separate mobile data device in some embodiments.  This is precisely the configuration which Lin identifies as inconvenient. 
Appellant offers no argument, let alone any evidence, to show why one of ordinary skill in the art would not recognize such convenience in eliminating the need for connecting the mobile device described in Kim in order to carry out the configuration functions therein. Appellant concedes at p. 9 of the Appeal Brief that one of skill in the art would be motivated to 
Therefore, as Lin provides a motivation to do so specifically at the router – the convenience of eliminating the need to connect a separate device to the network – one of ordinary skill in the art would be motivated to incorporate the interfaces described in Kim at the touchscreen router described in Lin. Whether the convenience is “marginal” in “obscure” cases as Appellant argues at p. 10 is merely attorney conjecture; the convenience relied upon in combining the teachings of the references is clearly stated in, and derived from, the teachings of the prior art. Therefore, the claimed benefit is sufficient motivation for combining elements of the prior art as described in the rejection.
Appellant then argues with regard to the combination of references that configuring the Lin router’s processor to render Kim’s user interfaces would be impossible. "The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference . . . . Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art." In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983). The Final Action never makes a finding regarding bodily incorporation, because it is not an element of an obviousness rejection. The finding of obviousness rests on what the combination of prior art elements would teach or suggest to one of ordinary skill in the art. 
Appellant argues that incorporating the relatively complex functionality of Kim’s user interfaces into the router of Lin requires a “dramatic re-design” of the router of Lin. Appellant 
Appellant’s statement that the Final Action cites a different motivation than the inventors of the claimed invention is likewise unpersuasive. The fact that an applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). 
With regard to Claims 7 and 18, Appellant argues that Kim is deficient in teaching “the sizes of the graphical elements are based on the amount of data transmitted across the local area network to or from the devices.” As explained by Appellant, the “graphical elements” of Kim which are relevant to the amount of data transmitted are the line graphs.
Appellant argues at p. 14 that it is not clear how a line graph by itself is a “representation of a user device,” but the line graphs do not exist on their own. The graph is a “representation of a user device,” in that it represents quantitative data about the device. Fig. 41, which is cited in the rejection, shows tiles 4102B and 4102E, each of which is related to a particular device on the network. 

Therefore, the size of the “representation of a user device” which shows data related to that device is “based on the amount of data transmitted across the local area network to or from the devices,” in that a size or extent of a curve or graph will be determined in accordance with the network usage statistics that the curve represents. While the tiles of the interface of Kim are uniform, as Appellant points out at p. 15 of the Appeal Brief, the tiles themselves contain graphical representations which are not. 
With regard to Claims 25 and 26, Appellant argues that the network ID of Kim is different from the claimed SSID. However, in addition to the above cited elements, Kim teaches at [0566] that a user is able to adjust a SSID and password assigned for accessing a particular gateway device. As the claim does not indicate when the randomly generated SSID is created, or whether the SSID is generated by a user or automatically by the system, the broadest reasonable interpretation of the claim includes embodiments where a SSID is generated by a user. 
Changing a SSID in an interface is analogous to selecting an option (for the user) to generate a new proposed SSID, and confirming an adjustment is analogous to indicating confirmation of the SSID, which may have just been generated by the user. As Krishan specifically teaches a machine-generated random password, in combination with Kim a user has the ability to confirm or change a previously randomly generated password as well. 

Therefore, for these additional reasons as well as the reasons given in the rejections, the claims are obvious in light of the disclosures of the cited prior art references. Appellant argues that the specification limits the claims, such that the broadest reasonable interpretation of the claimed “randomly generated” SSID and wireless password does not include those randomly generated by a user, as users do in the course of provisioning wireless networks for use. However, nothing in the cited portion of Appellant’s specification specifically limits the interpretation of the claims.
While claims are to be given their broadest reasonable interpretation in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). The specification gives examples of how the system might function, but Appellant cites nothing from the specification that suggests that “generating” is limited only to the embodiment at [0188]. It is not inconsistent with the disclosure of a “Generate New” button that a user may also be able to generate and manually enter a SSID and password, if the user so desires, and Appellant provides nothing from the specification which so limits the function of the invention.
With regard to Claims 24 and 27, Examiner submits that the disclosure of Kim at, e.g., [0093] of an SSID and credentials for accessing a gateway would teach or suggest these claims 

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/KEITH D BLOOMQUIST/Primary Examiner, Art Unit 2178                                                                                                                                                                                                        
Conferees:
/STEPHEN S HONG/Supervisory Patent Examiner, Art Unit 2178                                                                                                                                                                                                        
/CESAR B PAULA/Supervisory Patent Examiner, Art Unit 2177     

                                                                                                                                                                                                   Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.